In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
                                     
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379 & 16‐2380 
JANET PECHER, Individually and as  
Special Administrator for the Estate 
of Urban Pecher, Deceased, et al., 
                                                 Plaintiffs‐Appellants, 

                                   v. 

OWENS‐ILLINOIS, INC., et al., 
 
                                                Defendants‐Appellees. 
                       ____________________ 

          Appeals from the United States District Court for the 
                     Western District of Wisconsin. 
     Nos. 3:14‐cv‐00147, 3:12‐cv‐00899, 3:14‐cv‐00186, 3:14‐cv‐00219, 
    3:14‐cv‐00286 & 3:14‐cv‐00161 — William M. Conley, Chief Judge. 
                       ____________________ 

           FEBRUARY 16, 2017 — DECIDED JUNE 6, 2017 
                   ____________________ 

    Before FLAUM, MANION, and KANNE, Circuit Judges. 
   MANION,  Circuit  Judge.  The  six  cases  consolidated  on 
appeal  all  involve  claims  related  to  asbestos  exposure  over 
2        Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

thirty years ago at a single Marshfield, Wisconsin plant which 
produced  fire  doors.1  While  complex  on  the  surface,  and 
involving bulky appendices and appeals of separate orders, 
the thrust of the appeal is quite simple: the claims at issue are 
covered  by  the  exclusive  remedy  provisions  of  Wisconsin’s 
Worker’s Compensation Act, Wis. Stat. § 102.03(2). Plaintiﬀs 
attempt  to  get  around  this  bar  by  recharacterizing  their 
injuries  as  occurring  oﬀ  the  job.  These  arguments  are 
unavailing.  In  addition,  the  claims  against  Owen‐Illinois 
claims  are  frivolous.  As  a  result,  we  aﬃrm  the  multiple 
rulings of the district court dismissing the claims against both 
defendants on appeal and denying reconsideration.  
                                       I.           Background 
   In  April  1952,  the  United  States  Patent  and  Trademark 
Oﬃce  issued  Patent  No.  2,593,050  for  a  “Composite  Fire 
Door,”  assigned  to  defendant  Owens‐Illinois.  The  useful 
innovation  was  a  fire  door  that  was  up‐to‐code  and  easy  to 
produce.  The  patent  claims  themselves  never  specifically 
mention the use of asbestos, but instead describe a fire door 
with  a  “core  of  inorganic,  rigid,  fire‐proof,  light  weight 
material  of  a  substantially  uniform  apparent  density  and 
consistency  throughout.”  Later  versions  of  the  patent 
contemplate  this  core  material  being  “conventional  solid, 
foam, or honey‐combed construction and the like, comprising 
magnesium  oxychloride  foam  cement,  expanded 
polyurethane,  mineral  wool  mats  or  gypsum  or  hardboard 
honeycomb  or  egg‐crate  construction  or  boards  of  asbestos 


                                                 
     All references will be to this “Marshfield plant.” Until 1960 it was 
     1

owned and operated by Roddis Plywood. After 1960 it was owned and 
operated by Weyerhaeuser. 
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380          3 

bound with cement.” While included as examples, these are not 
elements of the patented subject matter. 
     In 1956, Owens‐Illinois entered into a licensing agreement 
with  Roddis  Plywood,  set  to  expire  on  termination  of  the 
patent  in  1969.  In  1960,  Weyerhaeuser  Company  purchased 
Roddis  Plywood.  From  some  time  in  the  1950s  all  the  way 
until 1978, the Marshfield, Wisconsin plant at issue produced 
at  least  some  fire  doors  that  used  asbestos  as  its  thermal 
insulator.  By  June  1978,  however,  the  Marshfield  plant  had 
ceased using asbestos.  
     The  six  plaintiﬀs  on  appeal  were  all  employees  of  that 
Marshfield  plant.  All  six  plaintiﬀs  (or  the  decedents  they 
represent)  developed  mesothelioma  as  a  result  of  asbestos 
exposure, and on appeal all six raise claims against Owens‐
Illinois  under  a  theory  of  negligence  arising  out  of  patent 
design.  Three  of  the  six  plaintiﬀs  (the  “Weyerhaeuser 
plaintiﬀs”)—Diane  Jacobs,  Katrina  Masephol,  and  Janice 
Seehafer—raise  claims  against  Weyerhaeuser  Company 
related to household or community exposure to asbestos.  
   The  initial  case  involved  numerous  defendants,  and  one 
by one they have dropped out as the case has developed. The 
two remaining  defendants are Weyerhaeuser Company and 
Owens‐Illinois.  Claims  against  Weyerhaeuser  by  Jacobs, 
Masephol,  and  Seehafer  were  dismissed  in  an  order  of 
February  19,  2016,  and  a  motion  for  reconsideration  was 
denied on May 5, 2016. These three, represented by the same 
lawyers,  filed  a  notice  of  appeal  on  Monday,  June  6,  2016, 
regarding numerous dismissal orders or orders denying the 
reconsideration  of  the  dismissal  orders.  These  cases  were 
consolidated  with  the  claims  against  Owens‐Illinois  on 
appeal.  
4     Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

    Claims against Owens‐Illinois, based upon the licensing of 
a  patent,  by  plaintiﬀs  Masephol,  Boyer,  and  Seehafer  were 
dismissed in an August 22, 2014, order. Perhaps in light of that 
order, the remaining three plaintiﬀs agreed to dismiss similar 
claims against Owens‐Illinois in a stipulation accepted by the 
court on June 16, 2015, styling the dismissal as “involuntary.” 
Five  of  the  six  plaintiﬀs  filed  their  notice  of  appeal  with 
respect to claims against Owens‐Illinois on June 6, 2016 (three 
of them appealing claims against Weyerhaeuser in the same 
order). One plaintiﬀ, Janet Pecher, filed her notice of appeal 
on April 11, 2016, apparently relating back to a standard order 
of  dismissal  accepting  a  settlement  from  Weyerhaeuser  on 
March 11, 2016. 
    Needless  to  say,  the  posture  of  this  kitchen‐sink 
consolidated appeal is irregular. Nevertheless, the gravamen 
of  the  case  can  be  split  into  two  parts:  the  claims  against 
Weyerhaeuser  Company,  and  the  claims  against  Owens‐
Illinois.  Upon  full  review,  it  is  clear  that  all  of  the  orders 
dismissing the  claims against both defendants were  proper, 
and  the  various  appealed  orders  of  the  district  court  are 
aﬃrmed. 
                             II.     Analysis 
     A. Claims Against Weyerhaeuser Company 
    Three plaintiﬀs appeal the dismissal of their claims against 
Weyerhaeuser  Company  related  to  their  claims  for 
community and household exposure to asbestos. Each of the 
Weyerhaeuser plaintiﬀs worked at Weyerhaeuser for years in 
close contact with asbestos. Therefore, on the surface at least, 
it appears their claims should be limited to the procedures set 
out  in  Wisconsin’s  Worker’s  Compensation  Act,  which 
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380            5 

provides  the  “exclusive  remedy  against  the  employer”  for 
work‐related  injuries.  Yet  plaintiﬀs  contend  that  their 
asbestos‐related  injuries  were  not  caused  on  the  job,  but  at 
home  and  in  the  community,  and  style  these  as  public  and 
private  nuisance  claims.  For  example,  one  plaintiﬀ,  Roger 
Seehafer, worked for 44 years at the plant cutting and drilling 
asbestos  mineral  cores.  When  he  developed  mesothelioma 
years later, plaintiﬀs’ counsel attributes this not to his work in 
the  plant,  but  to  the  ambient  asbestos  in  the  surrounding 
community,  a public  nuisance that significantly contributed 
to  his  mesothelioma  as  he  went  about  his  side  job  hauling 
milk to and from a dairy a few blocks away. He also relies on 
ambient exposure related to his one month living in the same 
city as the plant.  
    Plaintiﬀs  presented  expert  witnesses  in  support  of  this 
theory.  With  respect  to  the  three  of  the  plaintiﬀs  on  appeal 
adverse  only  to  Owens‐Illinois  (Kathy  Boyer,  Janet  Pecher, 
and  Robert  Sydow),  the  district  judge  admitted  the  expert 
testimony  under  Fed.  R.  Evid.  702.  But  the  district  judge 
rejected  that  expert  testimony  in  the  cases  of  the  three 
Weyerhaeuser  plaintiﬀs  who  appeal  this  ruling—Masephol, 
Seehafer,  and  Jacobs.  The  district  court  reasoned  that  these 
plaintiﬀs  failed  to  demonstrate  that  the  expert  testimony 
would be reliable in their cases. This was because none of the 
three plaintiﬀs demonstrated that they lived close enough to 
the Marshfield plant long enough for the experts to opine that 
non‐occupational exposure contributed significantly to their 
injuries.  The  district  court,  reasonably,  noted  that  a  small 
exposure  might  “contribute”  to  contracting  mesothelioma. 
But the testimony of the experts themselves could not support 
the  legal  finding  of  proximate  causation  for  such  non‐
occupational exposure in the cases of Masephol, Seehafer, and 
6    Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

Jacobs.  However,  the  court  noted  that  the  testimony  of  the 
experts might support a finding of proximate causation in the 
cases  of  Boyer,  Pecher,  and  Sydow.  The  court  specified  it 
could  not  “ignore  the  real  possibility  that  any  trier  of  fact 
might  be  unable  to  balance  defendant’s  right  to  exclude 
liability  or  damages  for  occupational  exposures  under 
compensation  laws  against  the  understandable,  if  unduly 
prejudicial,  sympathy  that  would  be  engendered  at  trial  in 
light of the inexorable pain and death that results from this 
disease.”  
     One  need  not  read  between  the  lines  to  note  that  the 
district  court  was  concerned  that  the  expert  testimony 
proﬀered by  plaintiﬀs’  counsel was an  attempt  to  avoid the 
exclusive remedy provisions of Wisconsin law, oﬀering jurors 
a way to award damages under a cause of action that should 
otherwise be foreclosed. Indeed, the court noted that “it may 
well be the outcome of any trial” that the jury finds that all of 
the  plaintiﬀs’  injuries  were  solely  caused  by  occupational 
exposure.  Even  with  this  in  mind,  the  district  court  still 
managed to allow the expert testimony into the Boyer, Pecher, 
and Sydow cases, because each of these plaintiﬀs lived closer 
to  the  factory.  This  admission  under  Rule  702  seems  overly 
deferential  to  a  highly  dubious  theory  of  harm,  but  neither 
this nor the exclusion of the same testimony with respect to 
the three plaintiﬀs on appeal could be considered an abuse of 
discretion. C.W. v. Textron, Inc., 807 F.3d 827 (7th Cir. 2015). 
the district  court  noted in  the  same order, absent  this  novel 
claim of non‐occupational exposure, the three Weyerhaeuser 
plaintiﬀs (Jacobs, Masephol, and Seehafer) had “failed to put 
forth suﬃcient evidence for a reasonable jury to conclude that 
non‐occupational  asbestos  exposure  was  a  substantial 
contributor  to  their  respective  injuries.”  Accordingly,  the 
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380            7 

district  court  properly  dismissed  the  public  and  private 
nuisance claims. 
    Quite apart from the problems of causality, however, the 
private nuisance claims fail for a second reason noted by the 
district  court:  the  plaintiﬀs  failed  to  provide  any  individual 
proof  of  a  current  possessory  interest  in  land  tainted  by 
asbestos. Plaintiﬀs do not even attempt to remedy this waiver 
on appeal, instead claiming that their “use and enjoyment” of 
the  property  they  owned  decades  ago  was  limited  by 
mesothelioma  they  developed  recently.  Under  Wisconsin 
law, however, a private nuisance is an interference with a real 
property interest. Wisc. Stat. § 844.01. There is no contention 
that the plaintiﬀs were limited in their use or enjoyment of the 
property they owned at the time; rather, the argument is that 
they were harmed by ambient asbestos during their ordinary, 
unimpeded  use  and  enjoyment  of  their  property,  and  that 
they  had  no  idea  until  they  developed  mesothelioma  years 
later. Also for that reason, as noted by the district court, these 
claims  would  fall  outside  the  six‐year  Wisconsin  statute  of 
limitations for such claims. Wis. Stat. § 893.52. 
   B. Claims Against Owens‐Illinois, Inc. 
    The  claims  against  Owens‐Illinois  all  relate  to  the 
company  having  licensed  its  Patent  No.  2,593,050  to 
Weyerhaeuser  Company  during  the  operative  time  period. 
Specifically,  all  six  plaintiﬀs  on  appeal  alleged  that  because 
the fire doors produced at the Marshfield plant were designed 
by  Owens‐Illinois,  and  because  Weyerhaeuser  happened  to 
use  asbestos  in  producing  the  fire  doors,  Owens‐Illinois 
should  be  on  the  hook  for  asbestos‐related  injuries  to 
Weyerhaeuser  employees.  Throughout  the  amended 
pleadings, the specific form of this argument shifted from a 
8       Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

failure‐to‐warn  claim  related  to  the  design,  to  a  negligence 
claim  related  to  the  design,  to  a  strict  liability  claim  that 
Owens‐Illinois actually produced some of the asbestos cores 
contained in the fire doors (there is no evidence for this). In 
short,  the  plaintiﬀs  did  everything  in  their  power  to  keep 
Owens‐Illinois a party to this litigation. 
    However, the claims against Owens‐Illinois are frivolous. 
As noted by the district court in its order of August 22, 2014, 
dismissing  the  claims  for  the  first  time,  there  is  unanimity 
among courts that product liability cannot attach to the mere 
licensing  of  a  patent.  In  those  cases  where  tort  liability  can 
attach  to  a  non‐manufacturing  licensor  of  intellectual 
property,  there  is  always  some  additional  factor  for 
attributing liability.  
   In  arguing  for  liability  for  patent  holders  for  products 
produced  by  others,  plaintiﬀs  cite  to  the  complex  statutory 
scheme  envisaged  by  the  Hatch‐Waxman Act,  98  Stat.  1585. 
That Act allows for manufacturers of branded drugs to be on 
the  hook  for  mislabeling  on  their  generic  counterparts, 
precisely  because  the  generic  drug  manufacturers  are 
prohibited by law from altering the label in any way.2 In such 

                                                 

2
 Dolin v. SmithKline Beecham Corp., 62 F. Supp. 3d 705, 711 (N.D. Ill. 2014). 
As the court noted in that case: “The Act provides for an expedited, less 
costly approval process for generic versions of drugs whose name‐brand 
predecessors have already obtained FDA approval. Once the name‐brand 
manufacturer’s patent expires, generic manufacturers are able to enter the 
market with the benefit of a far more streamlined approval process. This 
generic  drug  application  process  is  referred  to  as  the  Abbreviated  New 
Drug  Application  …  One  caveat  of  this  approach,  however,  is  that  the 
generic drug’s design and warning label must identically match that of the 
name‐brand version of the drug in all material respects.” Id. In exchange 
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380               9 

a case the branded manufacturer can be said to have “caused” 
any mislabeling by a generic drug manufacturer, even if the 
branded drug manufacturer had no hand in the manufacture 
or distribution of the drug or the labels. 
    However  attenuated  the  causal  chain  in  that  context,  it 
pales in comparison to the theory of liability advanced by a 
plaintiﬀ. This theory would hold a patent licensor liable for 
the injuries caused not merely by the licensees practicing the 
patented subject matter, but for injuries caused by other, non‐
essential  features  of  the  final  product  produced  by  the 
licensee. Holding a patent licensor liable for injuries they in 
no sense could be considered to have “caused” raises serious 
due  process  concerns.  Furthermore,  there  is  no  reason  to 
believe such a theory of liability could be limited to situations 
in which the patentee and the licensee at issue have a face‐to‐
face relationship. Many research entities, such as universities, 
do not directly practice their patents or directly license them. 
Rather,  they  license  their  patents  to  a  third  party  who  then 
turns around and re‐licenses again. And ultimately, why not 
hold  the  lab  researcher  himself  personally  liable  if 
somewhere,  down  the  line,  some  licensee  produces  his 
invention and chooses to build it using a toxic substance?  
    To the extent the plaintiﬀs’ theory sounds in negligence, 
and that by designing a door Owens‐Illinois opened itself up 
to liability when workers produced the door, the theory fares 
no better. The production of ball bearings involves working 
with  molten  metal:  this  is  a  physical  necessity,  and  readily 
foreseeable. Yet we do not hold the patentee for “a process to 
                                                 
for this subsidy to their competitors, branded manufacturers were granted 
extended patent terms.
10  Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

create  ball  bearings”  accountable  for  safety  slips  simply 
because  he  or  she  patented  or  licensed  a  process  that  could 
involve  injury.  The  patent  system  is  designed  to  facilitate 
innovation, to disseminate useful technology far and wide. It 
is not a substitute for a worker’s compensation system. 
    However described, the plaintiﬀ’s theory of liability is, as 
Owens‐Illinois  notes,  not  supported  by  “any  decision 
anywhere.”  In  spite  of  this,  plaintiﬀs  have  sought  to  keep 
Owens‐Illinois a party to this litigation, even going so far as 
to  suggest,  without  evidence,  that  Owens‐Illinois  itself 
manufactured some of the asbestos cores contained in the fire 
doors  at  issue.  It  gets  worse.  The  record  indicates  that  all 
relevant  claims  against  Owens‐Illinois  were  dismissed  with 
prejudice on a joint stipulation of the parties on June 16, 2015, 
on the condition that Owens‐Illinois bear its own costs. And 
yet,  plaintiﬀs  reraise  these  same  claims  on  appeal,  in  clear 
contravention  of  Fed.  R.  Civ.  P.  41(a)(2)  and  the  joint 
stipulation. Chavez v. Ill. State Police, 251 F.3d 612, 654‐55 (7th 
Cir. 2001) (“The case law is clear … that when a district court 
grants  voluntary  dismissal[,  under  Rule  41]  a  plaintiﬀ  has 
neither  the  reason  nor  the  right  to  appeal  the  dismissal 
because the plaintiﬀ has received the relief it requested.”). 3  
   Counsel for Owens‐Illinois responds on the merits to these 
arguments regarding liability, and oﬀers only the most gentle 
rebuke in their briefing on appeal. But after being haled into 

                                                 
      We might speculate that this stipulation was an attempt to bring four 
     3

similarly situated plaintiffs (Pecher, Jacobs, Sydow, and Seehafer) within 
the ambit of the August 22, 2014 district court order dismissing identical 
claims. But when presented with a voluntary dismissal by the parties the 
district court is in a very different situation than when presented with a 
motion to dismiss for failure to state a claim. 
Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  11 

court  yet  again  on  what  appear  to  be  claims  both  frivolous 
and dismissed on a stipulation of the parties, one wonders if 
counsel  for  Owens‐Illinois  has  resigned  itself  to  endless 
litigation. It should not. The district court orders dismissing 
the claims against Owens‐Illinois are aﬃrmed, and plaintiﬀs’ 
counsel must show cause why this portion of the appeal was 
not frivolous under Rule 38. 
                 III.    Certificate of Compliance 
     At oral argument, we brought to the attention of plaintiﬀ’s 
counsel the non‐compliance of its briefing with Fed. R. App. 
P.  32(a)(7)  and our local rules. Specifically, we asked counsel 
why the briefing was so lengthy and why citations were made 
without spaces, in order to mask the true word count. Counsel 
indicated  that  he  had  requested  and  been  granted  leave  to 
enlarge the type‐volume limitation to 16,500 words, but had 
no explanation for the spacing. He had certified that the brief 
contained  16,453  words,  excluding  the  portions  of  the  brief 
exempted by Fed. R. App. P.  32(f). Our review of the brief is 
that on an ordinary word processor it does appear to be just 
under  the  word  limit.  When  the  citations  are  cleaned  up, 
however, the count is well over 17,000 words. As we advise in 
our  circuit  brief  filing  checklist,  counsel  “must  assure  that 
they count all words in the brief before certifying compliance 
with Rule 32.” See also DeSilva v. DiLeonardi, 185 F.3d 815 (7th 
Cir. 1999).  
   The  filing  error  before  us  is  not,  however,  the  sort  of 
unintentional  error  made  by  diﬀerences  in  word  processor 
counting  functions.  It  was  undoubtedly  deliberate.  As  we 
noted  at  oral  argument,  one  string  citation  without  spaces 
counted as a single word; the same string citation, cleaned up, 
counted as sixty‐eight. This strategy is repeated throughout 
12  Nos. 16‐1799, 16‐2376, 16‐2377, 16‐2378, 16‐2379, 16‐2380  

all  seventy‐seven  pages  of  the  primary  brief. A  practitioner 
before this circuit can take one look at the briefing in this case 
and observe that its bulk is out of the ordinary: no reasonable 
attorney could have, in good conscience, certified compliance 
with the type‐volume requirements.4 
                                        IV.         Conclusion 
    For  the  foregoing  reasons,  the  decisions  of  the  district 
court below are AFFIRMED. Furthermore, the plaintiﬀs have 
14 days to show cause why sanctions should not be imposed 
for the failure to comply with the type‐volume limitations of 
Rule 32, and to explain why the appeal of the claims involving 
Owens‐Illinois was not frivolous under Rule 38. 
       
       




                                                 
      This is not even to mention the six additional CDs of sealed material 
      4

that snuck into the record on appeal, apparently in violation of a June 3, 
2015, order of the district court and a confidentiality agreement executed 
by the parties that same day.